DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 101 693 763 B1 to Jeong (Jeong).
Regarding claim 1, Jeong teaches a frostbite prevention pad (cooling lipolysis treatment pad 10) for a cryolipolysis procedure, which is used for a cryolipolysis procedure using a cryolipolysis device, the frostbite prevention pad comprising a base member (base member 100) made of a fiber material ([0046] which states in part “base member 100 may be configured of any one of a fiber aggregate”), one or more waterproof members (waterproof member 200) made of a resin material ([0051]) and placed to overlap the base member (Fig. 1).  Jeong additionally teaches (see Fig. 4) applying an adhesive to a plurality of positions (300a-d and 300a’-d’) that are along edge parts and center parts for the purpose of ensuring that the overlapping waterproof member and the base member are simultaneously sucked into the hand piece during the cryolipolysis procedure.  
While, Jeong does not specifically teach that the parts are formed by sewing, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this instance the prior art of Jeong reasonably appears to be the same as the product claimed as set forth above despite the parts being formed by adhesive instead of sewing.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted sewing for adhesive as an obvious matter of engineering design choice.
Regarding claim 7, Jeong teaches the pad of claim 1 as well as wherein the edge parts comprise long attachment lines formed at two relatively long sides of the waterproof member and elongated in a longitudinal direction (see Fig. 4).  
While, Jeong does not specifically teach that the parts are formed by sewing, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this instance the prior art of Jeong reasonably appears to be the same as the product claimed as set forth above despite the parts being formed by adhesive instead of sewing.  
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted sewing for adhesive as an obvious matter of engineering design choice.
Regarding claim 12, Jeong teaches the pad of claim 1, as well as wherein each of the base member and the waterproof member is stretchable in both a horizontal direction and a vertical direction (Fig. 3).
Regarding claim 14, Jeong teaches the pad of claim 1, as well as wherein the base member is impregnated with an anti-freezing agent ([0044]).
Claim(s) 3-6, 9-11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101 693 763 B1 to Jeong (Jeong).
Regarding claim 3, Jeong teaches the pad of claim 1, but not wherein the edge sewn parts comprise corner sewn lines formed by sewing four corners of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 4, Jeong teaches the pad of claim 3, but not wherein the corner sewn line has an included shape, and both ends of the corner sewn line are disposed at both sides based on the corner of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 5, Jeong teaches the pad of claim 3, but not wherein the corner sewn line has a Korean consonant “L” shape, and both ends of the corner sewn line are disposed at both side based on the corner of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 6, Jeong teaches the pad of claim 3, but not herein the corner sewn line has an arc shape, and both ends of the corner sewn line are disposed at both sides based on the corner of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 9, Jeong teaches the pad 1, but not wherein the center part has a line having a cross shape at the central portion of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 10, Jeong teaches the pad 1, but not wherein the center part has a quadrangular sewn line at the central portion of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 11, Jeong teaches the pad of claim 1, but not wherein the center sew part has a circular sewn line at the central portion of the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have utilized a specific attachment pattern as an obvious matter of engineering design choice.
Regarding claim 13, Jeong teaches the pad of claim 12, but not specifically wherein the base member has a greater elongation ration than the waterproof member.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a material for the bae member with the desired elongation ration relative to the waterproof member as an obvious matter of engineering design choice so as to allow for limiting the elongation thus allowing the pas to be appropriately placed.  
Regarding claim 17, Jeong teaches the pad of claim 1, as well as a first waterproof member (waterproof member 200) made of a resin material ([0051]) and placed to overlap the base member (Fig. 1), but not a second waterproof member placed to overlap the first waterproof member and made of a resin material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second waterproof material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
While, Jeong does not specifically teach that the parts are formed by sewing, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this instance the prior art of Jeong reasonably appears to be the same as the product claimed as set forth above despite the parts being formed by adhesive instead of sewing.  
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted sewing for adhesive as an obvious matter of engineering design choice.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101 693 763 B1 to Jeong (Jeong) in view of KR 101 641 162 B1 to Ma et al. (Ma).
Regarding claim 15, Jeong teaches the pad of claim 1, but not wherein a genuine product identification code is formed on an outer surface of the waterproof member.  Ma teaches a system for registering goods authentication using near frequency communication (title, [0031]) including an NFC tag and an NFC reader (abstract).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a product identification system as taught by Jeong to ensure that the product is authentic as taught by Ma (see for example the abstract).
Regarding claim 16, Jeong teaches the pad of claim 15, but not wherein a the genuine product identification code is formed at a portion of the waterproof member where a hand piece of the cryolipolysis device is positioned, and the genuine product identification code is detected by a detection unit on the hand piece.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the genuine produce identification code as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art and it would only make sense to locate the code and unit in corresponding location so as to allow for authentication of the code.
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794